320 F.3d 519
UNITED STATES of America, Plaintiff-Appellee,v.Jorge Valentine RAMON, Jr., Defendant-Appellant.
No. 01-41095.
United States Court of Appeals, Fifth Circuit.
February 3, 2003.

Tony Ray Roberts, McAllen, TX, James Lee Turner, Asst. U.S. Atty., Houston, TX, for Plaintiff-Appellee.
Roland E. Dahlin, II, Fed. Pub. Def., H. Michael Sokolow, Houston, TX, for Defendant-Appellant.
Appeal from the United States District Court for the Southern District of Texas; George P. Kazen, Chief Judge.
Before GARWOOD and CLEMENT, Circuit Judges, and RESTANI, Judge.*
PER CURIAM:


1
Before the mandate was issued in this case, appellant was released from federal custody, rendering his appeal on a sentencing issue moot. The previous opinion of this court, published at 310 F.3d 317, is therefore VACATED, and the appeal is DISMISSED as moot.



Notes:


*
 Judge of the United States Court of International Trade, sitting by designation